Yeager, J.,
concurring.
After an examination of the dissenting opinions filed' in this case, I feel obliged to point out the fallacies contained therein. No cases from jurisdictions having similar constir tutional provisions which sustain the view therein expressed are pointed out. The rule contained in the majority opinion seems to have been uniformly followed.
It is said in the’ dissenting opinions that the pensioning of firemen is not shown to be necessary to maintain a paid fife department, and that the best judges on the question'of pensions are those who have the authority to employ the firemen and to superintend and appraise their work. This is not a judicial question. It is clearly a legislative one which is of no concern to the courts. Wé have often said that we cannot'substitute our judgment for that of the legislature on matters falling within the purview of the legislative branch of our government.
The contention that'to require a home-rule charter city to pension its firemen is to compel it to spend its tax revenues for a state purpose and hot a municipal one is disproved in *69the dissenting opinions themselves. If such a reason was valid, the maintenance of a fire department by a city could not be prescribed by the legislature. In addition to that, nonhome-rule cities of the first class which are required by law to pension superannuated and disabled firemen could escape the provisions of the law by the force of the same reasoning.
The arguments and reasons stated in the dissents might well be advanced to the legislature where the membership may vote their personal convictions, but in this tribunal we must adhere to the principle of the administration of law by rule as distinguished from the whims and caprices of men. The legislature having determined the policy of the state, we are bound to acquiesce in its judgment on a matter purely legislative in character.